Case

Tel: 213-629-6000
Fax: 213-629-6001

100 Summer Street
Boston, MA 02110
Tel: 617-345-1000
Fax: 617-345-1300

VIDILLION, INC.,

vs.

PIXALATE, INC., and
DOES I through 10,

Erin J. Holyoke (SBN 288137)
eholyoke@nixonpeabody.com
NIXON PEABODY LLP

300 S. Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151

Attorneys for Defendant Pixalate, Inc.

Plaintiff,

Defendants.

 

 

 

 

in the Complaint are denied.
JURISDICTION AND VENUE

l. The allegations of paragraph | constitute legal conclusions to which no

2:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Pagelof24 Page ID#:54

Jason C. Kravitz (pro hac vice to be requested)
kravitz@nixonpeabody.com
roy K. Lieberman (pro hac vice to be requested)
tlieberman@nixonpeabody.com
NIXON PEABODY LLP

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:18-CV-07270-DSF-AS

DEFENDANT PIXALATE, INC.’S
ANSWER, AFFIRMATIVE
DEFENSES, AND
COUNTERCLAIMS TO THE
COMPLAINT

JURY TRIAL DEMANDED

Defendant Pixalate, Inc. (“Pixalate”), through counsel, hereby submits its
Answer, Affirmative Defenses, and Counterclaims to the Complaint of Plaintiff

Vidillion, Inc. (“Vidillion”), as follows. Unless specifically admitted, all allegations

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT
18-CV-7270-DSF-AS

 
Case

2:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 2 of 24 Page ID #:55

response is required. To the extent any response is required, such allegations are
denied.

2. The allegations of paragraph 2 constitute legal conclusions to which no
response is required. To the extent any response is required, such allegations are
denied.

3. The allegations of paragraph 3 constitute legal conclusions to which no
response is required. To the extent any response is required, such allegations are
denied.

GENERAL ALLEGATIONS

The Parties

4. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 4, and on that basis denies those
allegations.

5. Admitted.

6. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 6, and on that basis denies those
allegations.

Background

7. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 7, and on that basis denies those
allegations.

8. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 8, and on that basis denies those
allegations.

9. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 9, and on that basis denies those
allegations.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT
18-CV-7270-DSF-AS

 

 

 
Case

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 3of 24 Page ID #:56

10. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 10, and on that basis denies those
allegations.

11. Pixalate admits that, among other things, it is a provider of third-party
advertising delivery invalid traffic (“IVT”) detection services — which includes fraud
detection. Pixalate admits that it is an expert in the field of video advertising delivery
and IVT detection. Pixalate denies the remaining allegations of paragraph 11.
Responding further, Pixalate states that its expertise includes, but is not limited to,
IVT detection and filtering in the contexts of both client-side and server-side
advertising across mobile web, desktop, mobile in-app, and over-the-top (“OTT”)
devices and content.

12. Pixalate admits it has been accredited by the MRC, an industry
organization for, among other things, “Sophisticated Invalid Traffic Detection and
Filtration for Display Ad Impressions (Desktop & Mobile Web).” Pixalate admits
that it is not accredited for CTV advertising fraud detection. Responding further,
Pixalate states that the MRC does not presently provide accreditation for “CTV
advertising fraud detection” and as such, no entity is or can be so accredited. Pixalate
further states that it is an industry leader and expert in OTT IVT detection and
filtration. Except as expressly admitted, Pixalate denies the allegations of paragraph
12.

13. Pixalate denies the allegations in paragraph 13. Responding further,
Pixalate states that while there are differences, there are many similarities between
the technology and processing for delivering advertising in CTV (and OTT) and in-
mobile web and desktop devices. Regardless, Pixalate possesses the technological
capability and understanding to accurately assess the validity of CTV (and OTT)
advertising delivery services.

14. Pixalate denies the allegations of paragraph 14. Responding further,

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-3- 18-CV-7270-DSF-AS

 

 

 
Case

o CO SS DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 4of 24 Page ID #:57

Pixalate possesses the technological capability and understanding to accurately
assess traffic validity in the context of server-side ad insertion.

15. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 15, and on that basis denies those
allegations.

16. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 16, and on that basis denies those
allegations.

17. Pixalate admits that it has identified certain of Vidillion’s advertising
inventory as mobile inventory. Responding further, Pixalate states that it has not
incorrectly classified any valid CTV inventory of Vidillion as mobile inventory.

18. Pixalate denies that its classification of any of Vidillion’s inventory is
false. Pixalate lacks knowledge and information sufficient to form a belief as to the
truth of the remaining allegations in paragraph 18, and on that basis denies those
allegations.

19. Pixalate denies that there is no reasonable basis on which Vidillion’s
inventory could or should be labeled as invalid or fraudulent. Pixalate lacks
knowledge and information sufficient to form a belief as to the truth of the remaining
allegations in paragraph 19, and on that basis denies those allegations.

20. Pixalate admits that counsel for Vidillion purported to notify Pixalate of
Vidillion’s belief that Pixalate’s labeling of Vidillion’s inventory was false and
erroneous. Pixalate denies that its classification of Vidillion’s inventory was false
and erroneous.

21.  Pixalate admits that it did not change its classification of Vidillion’s
inventory in response to Vidillion’s demands but denies that it falsely labeled
Vidillion’s inventory.

22. Pixalate denies falsely labeling Vidillion’s inventory as mobile

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-4- 18-CV-7270-DSF-AS

 
Case

 

2:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page5of 24 Page ID #:58

inventory, fraudulent, and/or not viewable. Pixalate lacks knowledge and
information sufficient to form a belief as to the truth of the remaining allegations in
paragraph 22, and on that basis denies those allegations.

23.  Pixalate denies misidentifying Vidillion’s inventory as mobile
inventory, fraudulent, and/or not viewable. Pixalate lacks knowledge and
information sufficient to form a belief as to the truth of the remaining allegations in
paragraph 23, and on that basis denies those allegations.

FIRST CLAIM FOR RELIEF
False or Misleading Representation in Violation of the Lanham Act
(15 U.S.C. §1125(a)(1)(B))

24. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

25. Denied.

26. Denied.

27. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in the first sentence of paragraph 27, and on that basis
denies those allegations. Pixalate denies the remaining allegations in paragraph 27.

28. Pixalate denies the allegations in paragraph 28. Responding further,
Pixalate states that it has many types of clients that pay for and access its analytics
platform. Pixalate does not have any scheme to increase its perceived value and does
not target Vidillion’s business.

29. Pixalate denies that making any false statements and further denies that
any alleged statements made by Pixalate are likely to deceive, or have actually
deceived, a substantial segment of the purchasing audience. Pixalate lacks
knowledge and information sufficient to form a belief as to the truth of the remaining
allegations in paragraph 29, and on that basis denies those allegations.

30. Pixalate denies the allegations in the first sentence of paragraph 30.

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

“35- 18-CV-7270-DSF-AS

 

 
Case

f

sa HD NM

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 6 of 24 Page ID #:59

Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 30, and on that basis denies those
allegations.

31. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 31, and on that basis denies those
allegations.

32. Denied.

33. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 33, and on that basis denies those
allegations.

SECOND CLAIM FOR RELIEF
Libel Per Se
(Cal. Civ. Code § 45(a))

34. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

35. Denied.

36. Denied.

37. Pixalate denies acting in reckless disregard of Vidillion’s rights and
denies making any false statements concerning Vidillion. Pixalate lacks knowledge
and information sufficient to form a belief as to the truth of the remaining allegations
in paragraph 37, and on that basis denies those allegations.

THIRD CLAIM FOR RELIEF
Libel Per Quod
(Cal. Civ. Code § 45(a))
38. Pixalate hereby restates and incorporates by reference its foregoing
ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-6- 18-CV-7270-DSF-AS

 

 

 
Case

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 7 of 24 Page ID #:60

responses to the allegations set forth in the Complaint as if fully set forth herein.

39. Denied.

40. Denied.

41. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 41, and on that basis denies those
allegations.

FOURTH CLAIM FOR RELIEF
Trade Libel

42. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

43. Denied.

44. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 44, and on that basis denies those
allegations.

45. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 45, and on that basis denies those
allegations.

FIFTH CLAIM FOR RELIEF
Intentional Interference with Contract

46. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

47. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in the first sentence of paragraph 47, and on that basis
denies those allegations.

48. Denied.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT
18-CV-7270-DSF-AS

 

 

 
Case

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 8of 24 Page ID #:61

49. Denied.

50. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 50, and on that basis denies those
allegations.

51. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 51, and on that basis denies those
allegations.

SIXTH CLAIM FOR RELIEF
Intentional Interference With Prospective Economic Advantage

52. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

53. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in the first sentence of paragraph 53, and on that basis

denies those allegations.

54. Denied.
55. Denied.
47 [sic]'.  Pixalate lacks knowledge and information sufficient to form a

belief as to the truth of the allegations in the first sentence of paragraph 47, and on
that basis denies those allegations.

48 [sic]’. Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth

of the remaining allegations in paragraph 48, and on that basis denies those

 

' Vidillion incorrectly identifies this allegation as paragraph 47. For ease of reference, Pixalate
uses Vidillion’s incorrect numbering in responding to this allegation.

? Vidillion incorrectly identifies this allegation as paragraph 48. For ease of reference, Pixalate
uses Vidillion’s incorrect numbering in responding to this allegation.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

“8- 18-CV-7270-DSF-AS

 

 

 
Case

P:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page9of 24 Page ID #:62

allegations.
SEVENTH CLAIM FOR RELIEF
Unfair Business Act or Practice
(Cal. Bus. & Prof. Code § 17200)

56 [sic]’.  Pixalate hereby restates and incorporates by reference its
foregoing responses to the allegations set forth in the Complaint as if fully set forth
herein.

57. Denied.

58. Denied.

A.  Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 58(A), and on that basis denies those
allegations.

B.  Pixalate admits that it is an expert in video advertising IVT detection
but denies that it represents itself as holding accreditation that it has not earned from
the MRC. Pixalate denies the remaining allegations of paragraph 58(B). Responding
further, Pixalate states that the MRC does not provide accreditation for CTV
advertising delivery. However, Pixalate has expertise with CTV and possesses the
technological understanding and capability necessary to perform monitoring and
fraud detection services in connection with CTV.

C.  Pixalate admits that it is an expert in video advertising IVT detection
but denies that it represents itself as holding accreditation that it has not earned from
the MRC. Pixalate denies the remaining allegations of paragraph 58(C). Responding
further, Pixalate states that the MRC does not provide accreditation for server-side

ad insertion. Nonetheless, Pixalate does have expertise with server-side ad insertion

 

3 Vidillion incorrectly identifies this allegation as paragraph 56. For ease of reference, Pixalate
uses Vidillion’s incorrect numbering in responding to this allegation and the subsequent allegations.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

9- 18-CV-7270-DSF-AS

 

 

 
Case #:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 10 of 24 Page ID #:63

-

sa NH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

and possesses the technological understanding and capability necessary to perform
monitoring and fraud detection services in connection with server-side ad insertion.

59.  Pixalate denies any conduct relating to Vidillion that creates liability.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 59, and on that basis denies those
allegations.

EIGHTH CLAIM FOR RELIEF
Preliminary and Permanent Injunction

60. Pixalate hereby restates and incorporates by reference its foregoing
responses to the allegations set forth in the Complaint as if fully set forth herein.

61.  Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in the first sentence of paragraph 61, and on that basis
denies those allegations.

62. Pixalate admits that Plaintiff's Complaint purports to request entry of
preliminary and permanent orders but denies that such orders are warranted.

63. Pixalate admits that Plaintiff's Complaint purports to request entry of
preliminary and permanent orders but denies that such orders are warranted.

NINTH CLAIM FOR RELIEF
Fraud
64. Pixalate hereby restates and incorporates by reference its foregoing

responses to the allegations set forth in the Complaint as if fully set forth herein.

65. Denied.
66. Denied.
67. Denied.
68. Denied.

69. Pixalate lacks knowledge and information sufficient to form a belief as
to the truth of the allegations in paragraph 69, and on that basis denies those

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

- 10- 18-CV-7270-DSF-AS

 
a

Case 7

 

 

:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 11of24 Page ID #:64

allegations.

70.  Pixalate denies making any false statements concerning Vidillion.
Pixalate lacks knowledge and information sufficient to form a belief as to the truth
of the remaining allegations in paragraph 70, and on that basis denies those
allegations.

71. Denied.

AFFIRMATIVE AND OTHER DEFENSES
First Defense

Plaintiff's Complaint and each and every purported cause of action in the

Complaint fails to state a claim against Pixalate upon which relief can be granted.
Second Defense

The claims asserted in Plaintiff's Complaint are barred in whole or in part by
the doctrine of laches.

Third Defense

The claims asserted in Plaintiff's Complaint are barred in whole or in part by
the doctrine of estoppel.

Fourth Defense

The claims asserted in Plaintiff's Complaint are barred in whole or in part by
the doctrine of unclean hands.

Fifth Defense

The claims asserted in Plaintiff's Complaint are barred in whole or in part by
the doctrine of waiver.

Sixth Defense
The claims asserted in Vidillion’s Complaint are barred in whole or in part

because the statements alleged to be made by Pixalate were true and/or not false.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

“Hi - 18-CV-7270-DSF-AS

 
Case 4:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 12 of 24 Page ID #:65

 

 

Seventh Defense
The claims asserted in Plaintiff's Complaint are barred in whole or in part
because the statements alleged to be made by Pixalate were not statements of fact,
but opinion.
Eighth Defense
The claims asserted in Vidillion’s Complaint are barred, in whole or in part, to
the extent Vidillion has suffered no damages.
Ninth Defense
Without any admission by Pixalate that Vidillion suffered any harm, to the
extent that Vidillion did suffer such harm, its claims are barred in whole or in part
because it failed to use reasonable means to prevent the alleged damage and failed to
use reasonable means to mitigate its damages.
Tenth Defense
The claims asserted in Vidillion’s Complaint are barred, in whole or in part,
because Pixalate was not aware of a contract or prospective economic advantage
Vidillion had with any third-party.
Additional Defenses
Pixalate reserves the right to amend its Answer and plead additional or more
specific defenses as warranted by the facts determined through the conclusion of the
discovery process.
Prayer for Relief
WHEREFORE, Pixalate requests that this honorable Court:
A. — Enter judgment dismissing each count of the Complaint in its entirety,
with prejudice;
B. Award Pixalate reasonable attorneys’ fees, expenses, and costs
associated with the action under the applicable law; and
C. Grant such further relief as the Court deems just and proper.
ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

7 12- 18-CV-7270-DSF-AS

 
Case 4:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 13 of 24 Page ID #:66

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

COUNTERCLAIMS
Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Counterclaim-
Plaintiff Pixalate, Inc. (“Pixalate”) asserts the following counterclaims against
Counterclaim-Defendant Vidillion, Inc. (“Vidillion”).
NATURE OF THE CASE
l. Pixalate seeks declaratory judgments from this Court that Pixalate has
not violated the Lanham Act, 15 U.S.C. § 1125(a) and that Pixalate has not engaged

in libel per se, libel per quod, or trade libel with respect to Vidillion.

PARTIES
2. Pixalate is a Delaware corporation with a principal place of business in
Los Angeles, California.
3. Upon information and belief, Vidillion is a Delaware corporation with

a principal place of business in Las Vegas, Nevada.
JURISDICTION AND VENUE

4, These counterclaims arise under the Federal Declaratory Judgment Act,
28 U.S.C. §§ 2201, 2202. Accordingly, this Court has subject matter jurisdiction
pursuant to 28 U.S.C. § 2201.

5. This Court has personal jurisdiction over Vidillion because it brought
its lawsuit alleging violation of the Lanham Act (15 U.S.C. § 1125(a)), libel per se,
libel per quod, trade libel, international interference with contract, intentional
interference with prospective economic advantage, unfair business act or practice
(Cal. Bus. & Prof. Code § 17200), injunctive relief, and fraud against Pixalate in this
Court.

6. Vidillion has consented to the propriety of venue in this district by
bringing its lawsuit alleging violation of the Lanham Act (15 U.S.C. § 1125(a)), libel
per se, libel per quod, trade libel, international interference with contract, intentional
interference with prospective economic advantage, unfair business act or practice

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-13- 18-CV-7270-DSF-AS

 
Case #:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 14 of 24 Page ID #:67

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

(Cal. Bus. & Prof. Code § 17200), injunctive relief, and fraud against Pixalate in this
venue.
BACKGROUND

7. Pixalate is a leading global intelligence platform and real-time fraud
protection provider. Pixalate provides a data platform with a comprehensive suite of
products built to bring transparency to programmatic advertising. Pixalate monitors
billions of advertising events in real time, providing insights to optimize
performance, benchmark supply quality, and eliminate invalid traffic (“IVT”).

8. Among other things, Pixalate has expertise in IVT detection and
filtration, including Sophisticated Invalid Traffic (“SIVT”) detection and filtration.

9. Pixalate’s clients include advertising purchasers, advertising exchanges,
demand-side platforms (“DSPs”), supply-side platforms (“SSPs”), and advertising
networks and publishers.

10. Pixalate’s clients can subscribe to its advertising analytics to track
various data including media spending, wastage, viewability, user interaction (click-
through, conversion, and impressions), media discrepancy, and to assist in detection
and filtration of IVT.

11. As a leader in its field, Pixalate is accredited by the Media Rating
Council (“MRC”). The MRC is an media industry organization that: (i) secures that
measurement services (such as though provided by Pixalate) are valid, reliable, and
effective; (ii) determines minimum disclosure and ethical criteria for media audience
measurement services; and (iii) administers an audit system designed to inform users
as to whether audience measurements are conducted in conformance with the
industry criteria and procedures.

12. Specifically, Pixalate is currently accredited by the MRC for the
following categories:

e Display Served Ad Impressions (Desktop & Mobile Web);
ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-‘14- 18-CV-7270-DSF-AS

 
Case 4:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 15 of 24 Page ID #:68

mo CO sD DH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

e Viewable Display Ad Impressions (Desktop); and
e Sophisticated Invalid Traffic Detection and Filtration for Display Ad
Impressions (Desktop & Mobile Web).

13. Pixalate also has significant expertise in categories of advertising
impressions, detection, and filtration that the MRC has not provided, or does not
provide, accreditation for.

14. Among other things, Pixalate is a leader in advertising analytics,
including SIVT detection and filtration, relating to over-the-top (“OTT”) content and
devices. Pixalate also is a leading company for advertising analytics involving
server-side ad insertion (“SSAI”).

15. OTT content is audio, video, and other media content delivered over the
Internet without the involvement of a multiple-system operator in the control of
distribution of the content. OTT content can be viewed on a desktop computer,
mobile web browser, or through an OTT device.

16. OTT devices are those devices that specifically allow for viewing of
OTT content and include connected TVs (“CTV”).

17. Because video advertising through OTT content and OTT devices is a
relatively new development, the MRC had not had, until 2018, offered accreditation
related to OTT.

18. Therefore, no entities are currently accredited for any advertising
services (including IVT detection and filtration) relating to OTT and CTV.

19. Upon information and belief, Pixalate was the first entity to propose to
the MRC that the MRC offer accreditation for SIVT detection in the context of OTT.

20. In 2018, the MRC introduced an accreditation process for services
related to OTT.

21. For 2018, Pixalate has applied for accreditation in:

e Video Served Ad Impressions (Desktop, Mobile Web, In-App, & OTT);
ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

7 15- 18-CV-7270-DSF-AS

 
Case 7

f&

~~ WA wa

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 16 of 24 Page ID #:69

e Display Served Ad Impressions (In-App & OTT);

e Viewable Display Ad Impressions (Mobile Web & In-App); and

e Compliance with the Sophisticated Invalid Traffic Provisions of the
MRC’s Invalid Traffic Detection and Filtration Guidelines: Display
Impressions (In-App & OTT); Video Impressions (Desktop, Mobile
Web, In-App, & OTT).

22. Upon information and belief, Pixalate is the only entity to have applied
for SIVT detection accreditation relating to OTT.

23. Upon information and belief, Vidillion purports to be a video
advertising content distributor which distributes its clients’ video content to OTT
devices through SSAI.

24. Upon information and belief, Vidillion provides its services to some of
Pixalate’s clients.

25. In or about January 2018, Pixalate’s proprietary platform detected
suspicious impressions related to Vidillion’s advertising inventory. Among other
things, certain Vidillion impressions were passing an Internet Protocol (IP) address
rather than a domain (the latter of which is industry standard).

26. Based on this detection, Pixalate flagged certain of Vidillion’s
advertising inventory as IVT in its platform.

27. Pixalate had significant evidence, and there a good-faith basis, to
classify certain of Vidillion’s advertising inventory as IVT.

28. Upon information and belief, Vidillion learned that Pixalate classified
certain of its inventory as IVT.

29. Upon information and belief, in response, Vidillion attempted to
camouflage its activity to avoid Pixalate’s IVT classification.

30. Pixalate’s platform then began detecting the domain “phantom.com”
associated with certain Vidillion transactions.

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

- 16- 18-CV-7270-DSF-AS

 
Case 4:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 17 of 24 Page ID #:70

1 31. Upon information and belief, phantom.com is a domain that was utilized
2 || to overcome detection based upon the passing of an IP address in lieu of a domain.

3 32. Pixalate’s platform also detected cookies being retained and associated
4 || with many IPs, which is not valid behavior of SSAI.

5 33. Based, in part, on this information, Pixalate continued to classify certain

6 || of Vidillion’s inventory as IVT.

7 34. Pixalate continued to have a good-faith basis to classify certain of

8 || Vidillion’s advertising inventory as IVT.

9 35. On or about February 16, 2018, counsel for Vidillion sent a letter to
10 || Pixalate, demanding Pixalate “cease and desist from mislabeling the connected TV
11 || inventory” of Vidillion.

12 36. On or about February 21, 2018, counsel for Pixalate responded and
13 || sought to confirm that Vidillion was following certain industry best practices and
14 || indicated that “failure to adhere to them can trigger Pixalate’s detection solutions.”
15 37. On or about March 1, 2018, counsel for Vidillion responded and
16 | renewed Vidillion’s demand that Pixalate “cease and desist from mislabeling
17 || Vidillion’s inventory.”

18 38. Following further investigation by Pixalate, on or about April 13, 2018,
19 || counsel for Pixalate responded to counsel for Vidillion with additional evidence
20 || about the suspicious activity the Pixalate platform detected with respect to Vidillion’s
21 || inventory. Among other things, counsel for Pixalate identified the use of
22 || phantom.com and other non-standard SSAI behaviors.

23 39. Subsequently, Vidillion ceased communication with Pixalate for nearly
24 || three months. During that time, Pixalate’s platform began detecting different, but
25 || also suspicious, activity relating to Vidillion’s inventory.

26 40. Although Pixalate’s platform abruptly ceased detecting much
27 || phantom.com activity associated with Vidillion, and cookies were no longer retained
28 ANSWER, DEFENSES, AND

17- COUNTERCLAIMS TO COMPLAINT
18-CV-7270-DSF-AS

 

 

 
Case 9:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 18 of 24 Page ID #:71

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

for anomalous lengths of time with respect to Vidillion’s inventory, Pixalate’s
platform began detecting additional and significant red-flags relating to Vidillion’s
activity. Therefore, Pixalate continues to have a good-faith basis to classify certain
of Vidillion’s inventory as IVT.

41. On or about July 6, 2018, counsel for Vidillion wrote to counsel for
Pixalate indicating he had been retained to pursue claims against Pixalate and
demanding document preservation.

42. Upon information and belief, Vidillion attempted to further camouflage
its suspicious activity in an attempt to “trick” Pixalate’s platform before its counsel
responded to counsel for Pixalate.

43. Based on Vidillion’s past attempts to camouflage its activity once
Pixalate shares the suspicious activity it has identified, Pixalate has not shared the
additional and proprietary information it has detected that informs its basis to
continue to classify certain of Vidillion’s inventory as IVT.

44, The parties, through counsel, exchanged additional correspondence in
July and August 2018.

45.  Vidillion filed suit against Pixalate on or about August 17, 2018,
alleging: (i) false or misleading representations in violation of the Lanham Act, 15
U.S.C. § 1125(a)(1)(B); (ii) libel per se; (iii) libel per quod; (iv) trade libel; (v)
intentional interference with contract; (vi) intentional interference with prospective
economic advantage; (vii) unfair business act or practice; (viii) preliminary and
permanent injunction; and (ix) fraud.

46. Pixalate now seeks a declaratory judgment that it has not violated the
Lanham Act, 15 U.S.C. § 1125(a) and has not engaged in any form of libel with

respect to Vidillion.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

- 18 - 18-CV-7270-DSF-AS

 
Case 2

 

 

:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 19 of 24 Page ID#:72

FIRST COUNTERCLAIM
Declaratory Judgment
No False or Misleading Representation in Violation of the Lanham Act

47. Pixalate incorporates by reference and repeats and realleges the above
paragraphs of its counterclaims as if fully set forth herein.

48. An actual and justiciable controversy exists between Pixalate and
Vidillion regarding representations Vidillion alleges Pixalate made because Vidillion
has brought an action against Pixalate alleging false or misleading representations in
violation of the Lanham Act (15 U.S.C. § 1125(a)(1)(B)), and Pixalate denies those
allegations. Absent a declaration of no violation of the Lanham Act, Vidillion will
continue to wrongfully assert the purported false or misleading statements in
violation of the Lanham Act against Pixalate and thereby cause Pixalate injury and
damage.

49. The purported representations made by Pixalate are not actionable.

50. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was literally true.

51. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was not false or misleading.

52. At the very least, Pixalate’s classification of certain of Vidillion’s
advertisement inventory as IVT was not a statement of fact but rather an opinion
expressed by Pixalate.

53. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was not made in commercial advertisement.

54. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT did not deceive, and did not have a tendency to deceive, a
substantial segment of its audience.

55. Pixalate requests a judicial determination and declaration of the

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

“19 - 18-CV-7270-DSF-AS

 
Case 7

 

 

'18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 20 of 24 Page ID #:73

respective rights and duties of the parties in accordance with Pixalate’s contentions
that its classification of certain of Vidillion’s advertising inventory as IVT was not a
false or misleading representation and that Pixalate has not violated the Lanham Act.
Such determination is necessary and appropriate at this time in order that the parties
may ascertain their respective rights and duties regarding the classification of certain
of Vidillion’s advertisement inventory as IVT.
SECOND COUNTERCLAIM
Declaratory Judgment
Pixalate Has Not Engaged In Libel Per Se

56. Pixalate incorporates by reference and repeats and realleges the above
paragraphs as if fully set forth herein.

57. An actual and justiciable controversy exists between Pixalate and
Vidillion regarding statements Vidillion alleges Pixalate made because Vidillion has
brought an action against Pixalate alleging libel per se and Pixalate denies those
allegations. Absent a declaration that Pixalate has not engaged in libel per se,
Vidillion will continue to wrongfully assert this claim against Pixalate and thereby
cause Pixalate injury and damage.

58. The purported statements made by Pixalate are not actionable and
Pixalate’s classification of certain of Vidillion’s advertisement inventory as IVT was
not libelous.

59. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was literally true.

60. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was not false or untrue.

61. At the very least, Pixalate’s classification of certain of Vidillion’s
advertisement inventory as IVT was not a statement of fact but rather an opinion

expressed by Pixalate.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

- 20 - 18-CV-7270-DSF-AS

 
Case 2:

 

 

18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 21 o0f24 Page ID#:74

62. Pixalate requests a judicial determination and declaration of the
respective rights and duties of the parties in accordance with Pixalate’s contentions
that its classification of certain of Vidillion’s advertising inventory as IVT was not
libel per se. Such determination is necessary and appropriate at this time in order
that the parties may ascertain their respective rights and duties regarding the
classification of certain of Vidillion’s advertisement inventory as IVT.

THIRD COUNTERCLAIM
Declaratory Judgment
Pixalate Has Not Engaged In Libel Per Quod

63. Pixalate incorporates by reference and repeats and realleges the above
paragraphs as if fully set forth herein.

64. An actual and justiciable controversy exists between Pixalate and
Vidillion regarding statements Vidillion alleges Pixalate made because Vidillion has
brought an action against Pixalate alleging libel per quod, and Pixalate denies those
allegations. Absent a declaration that Pixalate has not engaged in libel per quod,
Vidillion will continue to wrongfully assert this claim against Pixalate and thereby
cause Pixalate injury and damage.

65. The purported statements made by Pixalate are not actionable and
Pixalate’s classification of certain of Vidillion’s advertisement inventory as IVT was
not libelous.

66. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was literally true.

67.  Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was not false or untrue.

68. No defamatory interpretation of Pixalate’s classification of certain of
Vidillion’s advertisement inventory as IVT can be given, even with knowledge of
specific facts or circumstances.

ANSWER, DEFENSES, AND

COUNTERCLAIMS TO COMPLAINT

-21- 18-CV-7270-DSEF-AS

 
Case 4:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 22 of 24 Page ID #:75

 

 

69. At the very least, Pixalate’s classification of certain of Vidillion’s
advertisement inventory as IVT was not a statement of fact but rather an opinion
expressed by Pixalate.

70.  Pixalate requests a judicial determination and declaration of the
respective rights and duties of the parties in accordance with Pixalate’s contentions
that its classification of certain of Vidillion’s advertising inventory as IVT was not
libel per quod. Such determination is necessary and appropriate at this time in order
that the parties may ascertain their respective rights and duties regarding the
classification of certain of Vidillion’s advertisement inventory as IVT.

FOURTH COUNTERCLAIM
Declaratory Judgment
Pixalate Has Not Engaged In Trade Libel

71.  Pixalate incorporates by reference and repeats and realleges the above
paragraphs as if fully set forth herein.

72. An actual and justiciable controversy exists between Pixalate and
Vidillion regarding statements Vidillion alleges Pixalate made because Vidillion has
brought an action against Pixalate alleging trade libel, and Pixalate denies those
allegations. Absent a declaration that Pixalate has not engaged in trade libel,
Vidillion will continue to wrongfully assert this claim against Pixalate and thereby
cause Pixalate injury and damage.

73. The purported statements made by Pixalate are not actionable and
Pixalate’s classification of certain of Vidillion’s advertisement inventory as IVT was
not libelous.

74. ~Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT inventory was literally true.

75. Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was not false or untrue.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

- 22 - 18-CV-7270-DSF-AS

 
Case #:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 23 of 24 Page ID #:76

 

 

76. At the very least, Pixalate’s classification of certain of Vidillion’s
advertisement inventory as IVT was not a statement of fact but rather an opinion
expressed by Pixalate.

77. Even if Pixalate’s classification of certain of Vidillion’s advertisement
inventory as IVT was untrue, Pixalate did not know the statements to be untrue and
did not act with reckless disregard to the truth or with malice towards Vidillion.

78.  Pixalate requests a judicial determination and declaration of the
respective rights and duties of the parties in accordance with Pixalate’s contentions
that its classification of certain of Vidillion’s advertising inventory as IVT was not
trade libel. Such determination is necessary and appropriate at this time in order that
the parties may ascertain their respective rights and duties regarding the classification
of certain of Vidillion’s advertisement inventory as IVT.

PRAYER FOR RELIEF

WHEREFORE, Pixalate respectfully requests that this Court enter judgment
against Vidillion as follows:

A. Dismissing the Complaint with prejudice and ordering that Vidillion is
entitled to no recovery on the Complaint;

B. Issuing a declaration that Pixalate’s classification of certain of
Vidillion’s advertising inventory as IVT was not a false or misleading representation
and that Pixalate has not violated the Lanham Act.

C. Issuing a declaration that Pixalate’s classification of certain of
Vidillion’s advertising inventory as IVT was not libel per se.

D. Issuing a declaration that Pixalate’s classification of certain of
Vidillion’s advertising inventory as IVT was not libel per quod.

E. Issuing a declaration that Pixalate’s classification of certain of

Vidillion’s advertising inventory as IVT was not trade libel.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT

- 23 - 18-CV-7270-DSF-AS

 
Case #:18-cv-07270-DSF-AS Document 14 Filed 10/02/18 Page 24 of 24 Page ID #:77

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

F. Award Pixalate the reasonable attorneys’ fees, expenses, and costs

associated with this action, under all applicable law, including finding this case

Pixalate hereby demands a trial by jury on all issues properly triable before a

exceptional under the Lanham Act; and
G. Granting such further relief as the Court deems just and proper.
JURY DEMAND
jury.
Dated: October 2, 2018 NIXON PEABODY LLP

By: /s/ Erin J. Holyoke

-24-

Erin J. Holyoke
Jason C. Kravitz
Troy K. Lieberman

Attorneys for Defendant-
Counterclaim Plaintiff Pixalate, Inc.

ANSWER, DEFENSES, AND
COUNTERCLAIMS TO COMPLAINT
18-CV-7270-DSF-AS

 
